DETAILED ACTION
This office action follows a reply filed on January 31, 2022.  Claims 1 and 17 have been amended.  Claims 1-17 and 19-22 are currently pending and under examination.
The rejections over WO 2007/110611 are withdrawn, as WO ‘611 does not teach or suggest any of the properties listed in (i) through (iv).
However, the rejection over Rentsch are deemed proper and are therefore maintained for the reasons set forth below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Claim Rejections - 35 USC § 102/103
Claims 1-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rentsch (US 2015/0240056), as evidenced by JP 11-060928; however, for convenience, the Google patents translation of JP ‘928 will be cited below.
Rentsch discloses preparing a surface treated filler material product comprising the steps of the following (p. 4, [0058]-[0064]):
(a) providing at least one calcium carbonate containing filler having 
	(i) a weight median particle size of 0.1-7 micron, 
	(ii) a top cut (d98)≤15 micron, 
2/g, and
(iv) residual moisture content of 0.01-1 wt%;
(b) providing at least one mono-substituted succinic anhydride in an amount of from preferably 0.1-1.5 wt%, and most preferably 0.2-0.8 wt% (p. 4, [0064]) based on the total dry weight of the calcium carbonate containing filler, which the same as the claimed range of 0.1-1.5 wt% in instant claim 1, is sufficiently specific to anticipate the claimed range of 0.2-1.5 wt% in instant claim 4, sufficiently specific to anticipate the claimed range of 0.4-1.2 wt% of claim 5, and sufficiently specific to anticipate the claimed range of 0.4-1.2 wt%; and
(c) contacting the surface of the calcium carbonate containing filler with the mono-substituted succinic anhydride to form a treatment layer thereon, 
where the surface treated filler is implemented in a polymer composition comprising at least one polymeric resin and 5-45 wt% of the surface treated filler (p. 17, [0250]), where the polymeric composition comprises at least one polymeric resin, specifically listed to include polylactic acid (p. 15, [0228]). This range is sufficiently specific to anticipate the claimed range of 5-40 wt%.
This suggests the inclusion of the mono-substituted succinic anhydride in an amount of about 0.005-0.6 phr.
	
	
Rentsch does not teach or suggest the change in polymer decomposition or melt flow rate upon the absence of the mono-substituted succinic anhydride; however, the method steps described by Rentsch are the same as those claimed, therefore the method of Rentsch inherently results in a reduction in polymer degradation or melt flow rate compared to the same composition without the mono-substituted succinic anhydride. 
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
Applicants disclose the same method taught by Rentsch for contacting the mono-substituted succinic anhydride with the calcium carbonate, and then with the polymeric resin.  Rentsch specifically lists the polymer to include PLA, the mono-substituted succinic anhydrides as the same as those preferred, and the amounts the same as those claimed.  It is therefore reasonably expected that the melt flow rate and polymer degradation during processing, as well as tensile strength at break, would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and Rentsch. 
Alternatively, applicants disclose the following in the background section:

    PNG
    media_image1.png
    228
    522
    media_image1.png
    Greyscale

 JP ‘928 teaches that the inclusion of 0.0001-5 phr of any acid anhydride, which includes succinic anhydrides, can be used to increase the melt viscosity (decrease the melt flow rate) of polyhydroxycarboxylic acid resins, such as polylactic acid.
Therefore, one of ordinary skill in the art would expect the mono-substituted succinic anhydride derivative to offset the decrease in melt viscosity and to increase the melt viscosity of the PLA in Rentsch, as JP ‘928 teaches that any acid anhydride, including succinic anhydrides, can be used to increase the melt viscosity of polyhydroxycarboxylic acid resins.
The ranges in claims 1, 4 and 5 have been addressed, above.
Rentsch anticipates or is prima facie obvious over instant claims 1, 4-6 and 13-17.

As to claims 2 and 3, Rentsch discloses the mono-substituted succinic anhydride to include those which are mono-substituted with a linear, branched, aliphatic or cyclic group having a total amount of carbon atoms of C2-C30 (p. 5, [0076]).
Rentsch does not require the use of a mixture of polymers, and specifically lists polylactic acid as a suitable polymer.
As to claim 8, the inclusion of 1-85 wt% treated calcium carbonate filler based on the polymer composition with 0.1-3 wt% mono-substituted succinic anhydride based on the amount of filler, suggesting the use of about 0.01-19 wt% mono-substituted succinic anhydride based on the amount of polymeric component, assuming no other components are present, as Rentsch does not required the presence of other components.
As to claim 9, Rentsch discloses the calcium carbonate filler to include ground calcium carbonate and precipitated calcium carbonate (p. 4, [0068]).
As to claim 10, Rentsch discloses the calcium carbonate containing filler as having (i) a weight median particle size of 0.1-7 micron, (ii) a top cut (d98)≤15 micron, (iii) BET surface area of 0.5-150 m2/g, and (iv) residual moisture content of 0.01-1 wt%.
As to claim 11, Rentsch discloses specific embodiments comprising 15-25 wt% surface treated calcium carbonate based on the polymer composition (p. 17, [0250]) and 1-10 wt% surface treated calcium carbonate based on the polymer composition (p. 17, [0251]), suggesting an amount of calcium carbonate based on the amount of polymer of about 18-33 wt% or 1-11 wt%, respectively, assuming no other components are present, as Rentsch does not require the presence of other components.
As to claim 12, Rentsch exemplifies the inclusion of additives such as processing and thermal stabilizer ([0350], [0353], and [0357]).
Rentsch anticipates instant claims 19.
As to claims 20-22, Rentsch discloses that the composition can be used to form a fiber, filament, film or thread, for use in hygiene products, medical products, agriculture and horticulture products, clothing, footwear, etc. (p. 4, [0067]).

Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.
Applicants argue that the rejection’s asserted inherency cannot be established by a combination of overlapping ranges or by the screening for multiple limitations to result in applicant’s claims.
The examiner showed how similarly the compositions taught by Rentsch compared to the claimed invention in addition to evidence from Odera of how the inclusion of an acid anhydride would effect a PLA composition.  
While Odera does not teach the effect of the acid anhydride on the PLA/CaCO3 blend, one of ordinary skill in the art would expect the acid 
See also MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-10.2019]
I.    SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. 
The effect of melt flow appears to be a new property discovered from the compositions taught in Rentsch.
Applicants argue that the rejection admits that the ranges do not overlap, thus making the rejection weaker.
Rentsch ARE identical to those claimed.

Applicants argue that none of the acid anhydrides taught by Odera are mono-substituted acid anhydrides, as claimed.
Odera teaches the following:
The acid anhydride used in the present invention may be any acid anhydride, but succinic anhydride, maleic anhydride, oxyfumaric anhydride, phthalic anhydride, pyromellitic anhydride and the like having good biodegradability may be used. preferable.
Odera teaches that any acid anhydride can be used to increase the melt viscosity of the polyhydroxycarboxylic acid resins, which include polylactic acid; therefore, one of ordinary skill in the art would expect the inclusion of any acid anhydride to increase the melt viscosity of polylactic acid.

Applicants argue that the compositions of Odera do not include calcium carbonate, arguing that the rejection provides no evidence, absent Applicant’s data, on how the addition of calcium carbonate containing filler (by itself) would affect any of these properties.


    PNG
    media_image1.png
    228
    522
    media_image1.png
    Greyscale

In the case this is not an admission, Nekhamanurak teaches that adding CaCO3 particles reduced the viscosity of PLA due to thermal degradation of PLA (p. 124) and that the onset temperature of degradation and the peak degradation temperature of CaCO3-PLA biocomposites is lower than neat PLA (p. 127).  This suggests the inclusion of CaCO3 to PLA increases the MFR.
Kim teaches that the thermal stability of PLA is decreased by the addition of CaCO3 (p. 5, thermal stability of PLA versus PLAC), where a decrease in thermal stability suggests a high polymer decomposition, representative of a reduction in melt viscosity or increased melt flow rate.
 JP ‘928 teaches that the inclusion of 0.0001-5 phr of any acid anhydride, which includes succinic anhydrides, can be used to increase the melt viscosity (decrease the melt flow rate) of polyhydroxycarboxylic acid resins, such as polylactic acid.
Therefore, one of ordinary skill in the art would expect the mono-substituted succinic anhydride derivative to offset the decrease in melt viscosity due to the addition of the calcium carbonate and to increase the melt viscosity of Rentsch, as JP ‘928 teaches that any acid anhydride, including succinic anhydrides, can be used to increase the melt viscosity of polyhydroxycarboxylic acid resins.

Conclusion
Applicant's amendment to the amount of calcium carbonate present in the polymer necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766